         Case 4:18-cv-01885-HSG Document 950 Filed 01/16/20 Page 1 of 2


Bruce Genderson (pro hac vice)                    Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                        Erika H. Warren (Bar No. 295570)
Aaron Maurer (pro hac vice)                       WARREN LEX LLP
David Krinsky (pro hac vice)                      2261 Market Street, No. 606
Andrew Trask (pro hac vice)                       San Francisco, California, 94114
Kyle Thomason (pro hac vice)                      +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                           +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                          18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com


Attorneys for Non-Party Google LLC




                             UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                         )   Case No. 4:18-cv-1885-HSG-EDL
IN RE KONINKLIJKE PHILIPS                )
PATENT LITIGATION                        )   JURY TRIAL DEMANDED
                                         )
                                         )   SUPPLEMENTAL DECLARATION OF
                                         )   MATTHEW S. WARREN REGARDING [844]
                                         )   ADMINISTRATIVE MOTION TO FILE
                                         )   UNDER SEAL PAPERS IN SUPPORT OF
                                         )   ASUS’ OPPOSITION TO PHILIPS’ MOTION
                                         )   TO EXCLUDE OPINIONS OF EXPERT
                                         )   WITNESS
                                         )
_________________________________________)   Judge: Hon. Haywood S. Gilliam, Jr.




                                                             Case No. 4:18-cv-1885-HSG-EDL
             SUPPLEMENTAL DECLARATION OF MATTHEW S. WARREN REGARDING ASUS’ MOTION TO SEAL
            Case 4:18-cv-01885-HSG Document 950 Filed 01/16/20 Page 2 of 2


I, Matthew S. Warren, declare under 28 U.S.C. § 1746:

       1.      I am an attorney licensed to practice in the State of California and admitted to practice in
this District, and a partner at the law firm of Warren Lex LLP, counsel for non-party Google LLC

(“Google”) in this action. I have personal knowledge of the matters set forth herein and, if called as a

witness, could and would testify competently thereto.

       2.      This declaration supplements the Declaration of Matthew S. Warren Regarding [794, 814,
817, 819, 836, 844] Administrative Motions to File Under Seal Papers in Support of HTC’s and Philips’
Motions for Summary Judgment, and HTC’s, ASUS’ and Philips’ Motions to Exclude Opinions of Expert

Witnesses, Docket No. 853.

       3.      In addition to the items set forth in Docket No. 853, Exhibit 18 to the Declaration of Julia
Q. Peng in Support of ASUS’ Administrative Motion to File Under Seal Its Opposition to Philips’ Motion

to Exclude Portions of Dr. Bulterman’s Rebuttal Expert Report Concerning U.S. Patent No. 7,529,806

(the “Peng Declaration”), Docket No. 844-1, is an unredacted copy of excerpts from the April 25, 2019,

Expert Report of Nathaniel Polish, Ph.D., Regarding Infringement by HTC of U.S. Patent No. 7,529,806,

and contains non-party Google’s proprietary and confidential information that could be used by Google’s

competitors to its disadvantage. Specifically, selected portions of Exhibit 18 to the Peng Declaration
contain non-public technical information regarding accused products in this action, including detailed

discussion of Google’s highly confidential source code and how its products operate. Google maintains

this information confidentially, and produced it under the protective order governing confidentiality in
these actions, Docket No. 132. Google would suffer harm should the Court deny sealing of these portions

of the exhibit, and accordingly requests the Court seal those portions of this exhibit. Attached as Exhibit

A is a redacted version of this exhibit, with Google’s confidential information removed. Because other

parties have previously designated information in Dr. Polish’s report as their confidential information,

Google submits this document under seal.

       I declare under penalty of perjury that the foregoing is true and correct. Executed in San
Francisco, California on January 15, 2020.


                                                     _______________________________
                                                     Matthew S. Warren
                                                  –1–                    Case No. 4:18-cv-1885-HSG-EDL
               SUPPLEMENTAL DECLARATION OF MATTHEW S. WARREN REGARDING ASUS’ MOTION TO SEAL
